Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Status of Claims
Claims 21-37 are pending. Claims 21, 28-30 and 33 are amended. 
The present application is a continuation of application 13/632760 which was previously allowed. The present claims are broader than the claims of the allowed application as the last three clauses are omitted.

Response to Arguments
	Applicant’s arguments with regard to the 101 rejection of the claims have been considered but are not persuasive.
	Applicant argues the examiner asserts in a conclusory fashion that the method of claim 1 falls under certain methods of organizing human activity. The Office ignores the portions of the claims that state, “wherein the alert comprises a link…”
	In response, the examiner asserts that the above limitation was not ignored and was addressed in the response to arguments section of the previous action wherein the examiner stated that “Providing a link to the interface which can be used to input the information is no more than a computerized method of providing direction.” Therefore it is untrue that the limitation in question was ignored.
	Applicant argues the claims are a practical application of an abstract idea. The applicant asserts that the system enables the generation of alerts that notify submitters when information is to be provided and the alerts include a link that provides the access the system to capture information that is to be provided.
	In response, the examiner asserts that the system is similar to a billing system which sends, by mail or otherwise, an invoice with a due date. The bill may include a return envelope or information directing the payment of the bill to a website for payment. As such, the system does not overcome any particular problems but merely applies previous methods to a particular field. The prior art indicates that providing a link to a website for payment in a paper bill is conventional. See Wilkie 2008/0189208:
[0026] To address the issues related to prior art methods of paying bills described above, with reference to FIG. 1, there is illustrated an example of a hard copy bill 100 mailed to a customer, i.e., the bill payer, by a service provider, i.e., the payee, and which contains bill paying information or account information 101. More particularly, the bill 100 contains bill paying information 101 such as the name of the payee 102, e.g., "XYZ Inc."; the name of the customer or payer 104, e.g., "John Smith"; the reason for the charges, e.g., the services provided 106 such as "New Charges"; and the total amount due 108, e.g., "$53.48." Additional account information includes the period 110 during which the services were or are to be provided, e.g., "December 07 to January 06"; the billing date 112, e.g. "Dec. 07, 2006"; the account number 114, e.g., "999-111 0000 762354". The account information or bill paying information 101 also includes a space for the payer to indicate the amount enclosed 116; the payment due date 118, e.g., "Jan. 01, 2007"; the billing address 122, e.g., "XYZ Inc., P.O. Box 001, Alawanee, N.Y. 19900-0001" for mailing a check or money order. In some cases, the bill 100 may include a method of payment 124, e.g., a website "XYZ.com" by which payment can be made via an electronic withdrawal from a financial account of the payer 104.
And see Bennett 2011/0270749:
[0007] Additionally, a virtual site is established by the biller from the biller's website. This site is "branded" with a logo or other information indicating that the biller is the source of the virtual site. The biller, from this site, would direct the payer to the biller's URL by printing it on a paper bill and suggesting that the payer can view and pay their bills online, by being directed to a particular website.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 21-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s):
	1. A method in a computing system having a processor and memory for ensuring currentness of information provided by a submitter of an electronic invoice relating to a representation by the submitter of a client, comprising:
	receiving, by the computing system, requirement information identifying information that is to be periodically collected from the submitter of the electronic invoice in connection with the representation by the submitter of the client,
	wherein the information that is to be periodically collected is distinct from the
electronic invoice;
	receiving, by the computing system, an indication of a time by which the identified information is to be collected from the submitter in connection with the representation by the submitter of the client;
	transmitting, by the computing system, an alert to the submitter to indicate at least a portion of the information that is to be periodically collected is due based on the requirement information and the indication of the time by which the information is to be collected, wherein the alert comprises a link that, when activated by the submitter, causes presentation of an interface that provides the submitter with access to the computing system, wherein the access to the computing system is configured to enable the submitter to input the information that is to be periodically collected, and wherein the computing system is operated by an entity that is a third party to the submitter;
	verifying, by the computing system, the information collected from the submitter via the interface subsequent to activation of the link;
storing, by the computer system, the information in a data structure; 
constructing, by the computing system, a visual representation of the information, the visual representation is different from the data structure in which the information is stored, and 
displaying, by the computing system, the visual representation.

	The abstract idea underlined above falls under certain methods of organizing human activity, commercial or legal interactions, business relations.
	This judicial exception is not integrated into a practical application because the additional limitations merely act to implement the abstract idea by computer. The additional limitations are the computing system, the electronic invoice, a link and an interface. 
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations merely add well-understood, routine and conventional functions of receiving or transmitting data over a network, e.g., using the internet to gather data, Symantec.
	The amended limitations of storing…the information in a data structure is well-understood, routine and conventional per MPEP 2106.05(d) (Versata Dev Group) while constructing…a visual representation…and, displaying the visual representation is insignificant extra-solution activity as the limitation does not enhance the claimed purpose of the invention – ensuring currentness of information provided by a submitter.
	Claims 28 and 33 are similar and are similarly rejected. The dependent claims merely narrow the abstract idea but do not cure its’ deficiencies. As a whole and in combination the claims recite an abstract idea applied by a computer.

	The closest prior art discloses clicking or activating a link where a user can enter information, the link may be sent via email:
	Nelson – 2003/0208384 – Para. 0017
	Rossides – 2004/0215542 – Para. 0243
	Abdulhayoglu – 2007/0061734 – Para. 0003
	Chevrel – 2003/0135500 – Para. 0093
	Grover – 2006/0074919 – Para. 0093
	Locurto – WO 02/44981 – Abstract
	




















Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694